Citation Nr: 1143565	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder manifested by right bundle branch block (RBBB), palpitations, premature ventricular contractions, and an irregular heartbeat.  


ATTORNEY FOR THE BOARD

Kristi L.Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, May 1973 to May 1977, and from August 1986 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Houston, Texas, Department of Veterans' Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for an abnormal heartbeat.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has right bundle branch block (RBBB), palpitations, and premature ventricular contraction, which have not been attributed to any underlying heart disorder.  


CONCLUSION OF LAW

A heart disorder manifested by right bundle branch block (RBBB), palpitations, premature ventricular contractions, and an irregular heartbeat was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements have been satisfied by the August 2006 letter.  In the August 2006 letter, VA informed the Veteran that in order to substantiate a claim for service connection the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), the Court held, among other things, that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the August 2006 VCAA letter to the Veteran included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and treatment records from Brooke Army Medical Center from June 2008 to May 2010.  The Veteran was also provided VA examinations in connection with his service connection claim.  The examiners reviewed and elicited the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The Veteran contends that service connection is warranted for his heart disorder, to include RBBB, palpitations, premature ventricular contractions, and an irregular heartbeat.  In an August 2008 statement, the Veteran explained that he was diagnosed with a heart condition in June 2002, during his military service.  Since that time and after discharge from service, the Veteran explained that his heart beats at an abnormal rate continuously and he also experiences palpitations, fainting, RBBB, shortness of breath, fatigue, dizziness, and nausea.  He attributes these symptoms to his "cardiovascular disease."  See the October 2008 and May 2010 personal statements.  The Veteran asserts that his current heart disorder is related to his active military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a heart disorder.  Service treatment records reflect findings of RBBB.  According to a June 2002 referral for civilian medical care, it was noted that the Veteran had a recent onset, since 1997, of RBBB.  In July 2003, he was admitted to an Army hospital due to a syncopal episode while running with evidence of dehydration, elevated core body temperature, and RBBB thought to be chronic.  He was diagnosed with syncope, hyperthermia, dehydration, and RBBB.  Upon retirement from military service, the Veteran indicated on his February 2006 report of medical history as having or had palpitations, pounding heart, or an abnormal heartbeat.  RBBB was noted as occurring in the past, along with occasional palpitations.  Post service treatment records dated June 2008 to May 2010 reflect complaints of palpitations and an extra beating of the heart.  Electrocardiogram findings showed RBBB without other apparent blocks or interval abnormalities.  In May 2010, he was assessed with premature ventricular contractions and palpitations.  

More importantly in this case, competent evidence of a heart disability for the claimed disorder is not present.  In fact, the Veteran was afforded a VA examination through QTC Medical Services (QTC) in January 2007.  He complained of suffering from an abnormal heartbeat, along with shortness of breath, syncope attacks, and fatigue.  After physical examination of the Veteran and stress testing, the examiner determined that there was no diagnosis for the Veteran's claimed abnormal heartbeat because there is "no pathology to render a diagnosis."  Similarly, the Veteran underwent a second VA examination in September 2010.  The Veteran explained to the VA examiner that he has endured heart palpitations since 1990, and they have been constant since that time.  He denied shortness of breath, angina, dyspnea, fatigue, dizziness, myocardial infarct, congestive heart failure, acute rheumatic fever, acute rheumatic heart disease, and any type of cardiac surgery, such as coronary artery bypass, vascular surgery, cardiac transplant or angioplasty.  After physical examination of the Veteran's heart, and diagnostic and clinical testing, the VA examiner noted that the left and right ventricles were moderately enlarged.  He also noted that the right ventricle demonstrated mild global hypokinesia, but found no evidence of cardiac disease.  He concluded that "RBBB, [alone], does not indicate heart disease."  

The Veteran was informed in August 2006 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of the Veteran's RBBB, palpitations, premature ventricular contractions, and an irregular heartbeat can be attributed, there is no basis to grant service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board does not doubt the sincerity of the Veteran's beliefs that he has a heart disorder attributable to his active military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a heart disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for a heart disorder manifested by RBBB, palpitations, premature ventricular contractions, and an irregular heartbeat, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a heart disorder manifested by right bundle branch block (RBBB), palpitations, premature ventricular contractions, and an irregular heartbeat, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


